[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 JAN 21, 2009
                               No. 08-13608                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                           Agency No. A98-863-000

YIXIN YAN,


                                                                       Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                              (January 21, 2009)

Before BIRCH, DUBINA and HULL, Circuit Judges.

PER CURIAM:

     Appellant Yixin Yan, a native and citizen of China, seeks review of the
Board of Immigration Appeals’ (“BIA”) order adopting the Immigration Judge’s

(“IJ”) denial of asylum relief. She alleges that, if she returns to China, she will be

persecuted because she practices Falun Gong. The IJ expressly found that Yan’s

testimony was incredible, and Yan challenges this finding on appeal. In general,

she argues that the IJ’s adverse credibility finding was groundless and a result of

his misunderstanding of the evidence.

      The IJ also found that Yan’s daughter - who testified on her behalf - was not

credible, and that, even if Yan’s testimony was accepted as true, it did not establish

persecution. Because we conclude that substantial evidence supports the IJ’s

finding that Yan was not credible, and that this finding was dispositive, we decline

to address the propriety of the IJ’s other findings.

      Because the BIA expressly adopted the IJ's decision, we review the IJ's

decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). Factual

findings, including credibility determinations, are reviewed under the substantial

evidence test. D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 817-18 (11th Cir.

2004). "[W]e cannot engage in fact-finding on appeal, nor may we weigh evidence

that was not previously considered below." Al Najjar, 257 at 1278. Therefore, a

finding of fact will be reversed "only when the record compels reversal; the mere

fact that the record may support a contrary conclusion is not enough to justify a

reversal of the administrative findings." Adefemi v. Ashcroft, 386 F.3d 1022, 1027
                                           2
(11th Cir. 2004) (en banc); see also INA § 242(b)(4)(B), 8 U.S.C. § 1252(b)(4)(B).

      "The trier of fact must determine credibility, and [we] may not substitute

[our] judgment for that of the [IJ] with respect to credibility findings."

D-Muhumed, 388 F.3d at 818. "Once an adverse credibility finding is made, the

burden is on the applicant alien to show that the IJ's credibility decision was not

supported by ‘specific, cogent reasons' or was not based on substantial evidence."

Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005). “[T]he IJ's

extremely detailed adverse credibility determination alone may be sufficient to

support the IJ's denial of” an aslyum application. D-Muhumed, 388 F.3d at 819.

However, “an adverse credibility determination does not alleviate the IJ's duty to

consider other evidence produced by the asylum applicant.” Forgue, 401 F.3d at

1287. The "IJ must still consider all evidence introduced by the applicant." Id.

(emphasis in original).

      "Indications of reliable testimony include consistency on direct examination,

consistency with the written application, and the absence of embellishments."

Ruiz v. U.S. Att'y Gen., 440 F.3d 1247, 1255 (11th Cir. 2006). The INA, as

amended by the REAL ID Act of 2005, directs the IJ to base credibility

determinations on the totality of the circumstances, which may include "the

demeanor, candor, or responsiveness of the applicant or witness, the inherent

plausibility of the applicant's or witness's account, the consistency between the
                                           3
applicant's or witness's written and oral statements . . . , [and] the internal

consistency of each such statement." INA § 208(b)(1)(B)(iii), 8 U.S.C.

§ 1158(b)(1)(B)(iii).

       The record here demonstrates that substantial evidence supports the IJ’s

finding that Yan was not credible. The testimony she gave at the administrative

hearing did not match the account she gave with her application or to the asylum

officer. Also, she looked to her attorney before answering simple questions, so her

demeanor was not that of a credible witness. Therefore, the IJ had specific, cogent

reasons - which are supported by the record - to find that Yan was not credible.

The IJ’s decision reveals that he considered the record as a whole, so there was a

sufficient basis to deny Yan’s application for asylum. Accordingly, we deny Yan’s

petition for review.

       PETITION DENIED.




                                            4